Bellows, J.
The question is, whether the winter highway tax of $1.05 was legally assessed, and if so, whether the want of a written notice to pay it, by the surveyor, would excuse the non-payment so as to give a settlement.
The article in the warrant to see what sum of money the town will raise to keep the roads in repair the present year is, we think, sufficient authority to vote the tax. Nor do we see any objection to the voting one sum to be exjDended for the summer highway tax, and another for the winter. Indeed, this is distinctly laid down in Thompson v. Fellows, 21 N. H. 425, where it is held that the selectmen may issue a separate warrant for each tax; which indeed would have the legal effect of one warrant for the separate sums. Brackett v. Whidden, 3 N. H. 19; and see Orford v. Benton, 36 N. H. 493. Such designation of the amount of highway tax to be expended in the summer and in the winter, accords, we think, with a practice that prevails extensively in this state, and we can see no substantial objection to it.
Neither do we think that there is any uncertainty in the terms of the vote, such as to affect its validity. It is substantially to raise the same amount for a winter tax, as is already voted for highways the same year. And we think that it clearly means a winter highway tax, and can mean nothing else.
So we think a tax must be paid to gain a settlement, and it avails nothing that payment was not demanded, or even that payment was excused by vote of the town, or the tax abated by the selectmen. Lisbon v. Bath, 21 *341N. H. 319, 333; Jaffrey v. Cornish, 10 N. H. 505. In Shrewsbury v. Salem, 10 Pick. 389, it was held that a vote of the town discharging the tax was not equivalent to payment. Attleborough v. Middleborough, 10 Pick. 378; Robbins v. Townshend, 20 Pick. 945.
There must be, therefore,

Judgment for the plaintiffs.